DETAILED ACTION
Status of Claims
	The Request of Continued Examination filed 07/13/2022 has been acknowledged. Claims 1, 8-9, 16 have been amended. Claims 4-5, 11-13 have been cancelled. Claims 1-3, 6-10, 14-16 are currently pending and have been examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 6-10, 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xie et al. (US 20180189823 A1) (hereafter Xie), in view of Lin et al. (US 20130254329 A1) (hereafter Lin), in view of Tumulty et al. (US 20020143661 A1) (hereafter Tumulty).
As per claim 1:
A network server for providing web pages to user terminals which access through user identifications (user IDs), the network server comprising: 
a communicator connected to a network; and 
a processor configured to communicate with the user terminals through the communicator, 
wherein the processor is configured to: 
(See Xie ¶0095, “The server 110 may be a computer server. The server 110 may communicate with the ad generation requester terminal 130 and/or the user terminal 140 to provide the various functionality of an online advertisement service. In some embodiments, the server 110 may be a single server or a server group. The server group may be a centralized server group connected to the network 120 via an access point or a distributed server group connected to the network 120 via one or more access points, respectively. In some embodiments, the server 110 may be locally connected to the network 120 or in remote connection with the network 120. For example, the server 110 may access information and/or data stored in the ad generation requester terminal 130, the user terminal 140, and/or the storage 150 via the network 120. As another example, the storage 150 may serve as backend data storage of the server 110. In some embodiments, the server 110 may be implemented on a cloud platform. Merely by way of example, the cloud platform may include a private cloud, a public cloud, a hybrid cloud, a community cloud, a distributed cloud, an inter-cloud, a multi-cloud, or the like, or any combination thereof. In some embodiments, the server 110 may be implemented on a computing device 200 having one or more components illustrated in FIG. 2 in the present disclosure.” Xie discloses a server including processor and network interface for generating pages and communicating with terminals.)
store objects associated with products on sale in a database; (See Xie ¶0131, “In 601, the generating module 410 (e.g., the access unit in the generating module 410) may access a database including a plurality of advertisement elements. In some embodiments, the generating module 410 (e.g., the access unit) may access the database and data stored in the storage 150. The advertisement elements may include at least one category of a plurality of information components. The advertisement element may include a company logo, a company name, industry, a product, a model, a copywrite, a trademark, a celebrity, or the like, or any combination thereof. In some embodiments, each advertisement element may include at least one information component. The information component may include an image, a word, a phrase, a sentence, a video, audio, or the like, or any combination thereof. The image may include a portrait image, an animal image, a scene image, a button image, or the like, or any combination thereof. The word may include a company name, a product name, a copywrite, or the like, or any combination thereof. The video may include a product video, a service video, or the like, or any combination thereof. A plurality of logo images of one or more companies may be classified as an advertisement element of company logo and stored in the database. A plurality of product images may be classified as an advertisement element of a product and stored in the database. In some embodiments, generating module 410 may update the database after generating an ad.” Xie discloses the server to include storage for advertisement objects associated with products.)
store a plurality of message types having different graphic interfaces in the database, wherein each of the message types has a layout including one or more of the objects associated with the products on sale, and the plurality of message types include one group of first message types, and another group of second message types different from the one group of the first message types; (See Xie ¶0132, “In 602, the generating module 410 (e.g., the access unit) may access a plurality of advertisement templates. An advertisement template may include at least one advertisement region. In some embodiments, each advertisement region may correspond to an advertisement element. For example, the advertisement template may include three advertisement regions, which may correspond to a company logo, a product and a copywrite, respectively. In some embodiments, each advertisement region may be associated with more than one advertisement element. For example, the advertisement template may include two advertisement regions, the first advertisement region be corresponding to a company logo and/or a model, and the second advertisement region be corresponding to industry, a company name, and/or a model. In some embodiments, the advertisement element corresponding to different regions may be the same or different. For example, an advertisement template may include four regions. One region may correspond to a company logo. One region may correspond to a celebrity. The other two regions may correspond to a product.” Xie discloses storing and accessing a plurality of templates, wherein the templates includes objects associated with the products, including having different groups of templates different from each other such as 2 object templates and 4 object templates.)
provide the user terminals with the web pages including at least one of the objects associated with the products on sale; (See Xie ¶0124, “In 502, the dispatch module 420 may dispatch the generated ads to one or more user terminals. The one or more user terminals may display the ads received on one or more channels. The one or more channels refer to mediums displaying the plurality of ads, for example, Facebook, Weibo, and Twitter. In some embodiments, the plurality of ads may be shown at the user terminals in a given period. The period may be set automatically by, for example, by the dispatch module 420, or manually by an operator of the dispatch module 420. The period may be set falling in a specific period, for example, from 14:00 p.m. to 18:00 p.m. The period may be one hour, two hours, or any suitable ranges.” See also Xie ¶0217, “In 1301, the dispatch module 420 may receive a request for displaying an ad at a user terminal. In some embodiments, the request may be an electrical signal transmitted from the user terminal via, for example, the network 120. The user terminal may include a mobile phone, a personal digital assistance (PDA), a gaming device, a navigation device, a point of sale (POS) device, a laptop, a tablet computer, a desktop, or the like, or any combination thereof. The transmission may be wired or wireless. The electrical signal may be generated by the user terminal in response to opening a web page by a user. The web page may be a landing page designated by a company. When the landing page is opened, a script code embedded in the landing page may direct the user terminal to generate the electrical signal. Exemplary script code may include asp code, PHP code, asp.net code, javascript code, jquery code, VBScript code, dos code, etc. For example, a user may click an icon on a display of the user terminal to open a web page. The web page may have an ad slot at a corner of the web page. The codes embedded in the page may direct the user terminal to generate the request signal.” Xie discloses providing web page content to the user terminal.)
score first convertibility points corresponding to the plurality of message types, respectively, by tracking actions of the user terminals on the provided web pages; (See Xie ¶0146, “In 702, the generating module 410 (e.g., the determination unit) may determine scores for the plurality of advertisement templates. Each advertisement template may have a score. In some embodiments, for an advertisement template, the generating module 410 (e.g., the determination unit) may determine the score for the advertisement template according to Equation (3): Score(i)=a*auditRate(i)+c*ctr(i)+m*matchRat(i)+u*useRate(i)+f*freshnessRate(i)   (3),wherein i represents an advertisement template i in the plurality of advertisement templates, Score(i) represents a score of the advertisement template I, and auditRate(i) represents an audit rate of the advertisement template i. For example, the advertisement template i generates 100 ads and there are 95 ads are audited to be dispatched. The audit rate auditRate(i) is 0.95. ctr(i) represents an overall click-through rate (CTR rate) of the advertisement template i.” Xie discloses the concept of determining a score for the templates based on tracking user actions.)
Although Xie discloses the above-enclosed invention, Xie fails to explicitly disclose determining a score for each specific user.
However Lin as shown, which talks about expected user activity, teaches the concept of scoring content based on expected user response/activity.
score second convertibility points corresponding to the user IDs, respectively, according to the actions of the user terminals on the web pages, wherein the second convertibility points indicate indexes correlating the actions of the user terminals to a predetermined user event associated with the product on sale; (See Lin ¶0019, “An expected activity score can be determined for the user based at least in part on one or more criteria associated with a context of presenting the resource to the user. For example, the expected activity score can be determined based on one or more of subject matter related to the resource, the time of the request, or the location of the request. If the expected activity score for the user is at or above a predefined level, a first type of content can be served to the user in response to the request. For example, action-soliciting content, such as a click-to-convert advertisement (as opposed to informational content) can be served to the user since the expected activity score being above the threshold indicates a likelihood that the user may interact with the action-soliciting content. In some implementations, an expected activity score can be calculated with reference to a particular content item, a particular user, a particular resource, or particular subject matter. Other variants are possible.” Lin teaches the concept of determining a conversion score based on historical actions for a particular user.)
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Lin with the invention of Xie. As shown, Xie discloses the concept of utilizing scores for multiple templates to determine an optimized advertisement generation/selection for a particular availability. Lin further teaches the concept of optimizing the generation/selection process by accounting for individual user information and predicting the individual user’s level of interest/engagement. Lin teaches this concept to further allow for optimization of content generation/selection including the concept of further customizing/tailoring content for individual users (See Lin ¶0010). Thus it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Lin to further optimize the generation/selection of content to further provide a tailored/customized user experience.
score third convertibility points corresponding to the objects, respectively, according to the actions of the user terminals, wherein the third convertibility points indicate indexes correlating the actions of the user terminals to the objects; (See Xie ¶0291, “In some embodiments, the data analysis module 440 may analyze the copywrite included in the plurality of ads. For example, the data analysis module 440 may analyze keywords included in the copywrite. In some embodiments, the generation module may generate new ad template and/or new ad based, at least in part, on the analysis result. For example, the data analysis module 440 may generate an analysis result for the first plurality of advertisements. The analysis result may include the click-through rate, the number of impressions, or the conversion rate of the plurality of ads (and/or of the information component of the first plurality of ads). The generation module 410 may generate a plurality of new ads based, at least in part, on a result of the analysis of the at least one of the click-through rate, the number of impressions, or the conversion rate of the first plurality of ads. For example, the generation module 410 may be more likely to select an advertisement element having a high ranking of the click-through rate (after being updated) among the advertisement elements to be inserted into a new ad. In some embodiments, the data analysis module 440 may analyze the number of impressions of each of the plurality of ads and the number of impressions of the information components to obtain the analysis result. The data analysis module 440 may analyze the conversion rate of each of the plurality of ads and the conversion rate of each of the information components to obtain the analysis result. The plurality of ads may be generated according to the process 600, process 700, process 800, process 900, process 1000, process 1100, or a combination of thereof, but with the updated scores of the ads, information components, advertisement templates, images, which are determined by the data analysis module 440 as described elsewhere in this disclosure.” Xie discloses the concept of scoring the advertisement components based on user interaction.)
select one or more candidate objects among the objects according to the third convertibility points corresponding to the objects; (See Xie ¶0149, “In some embodiments, the rank of the plurality of advertisement templates may be updated based on an analysis result determined by the data analysis module 440. The analysis result may be determined according to the processes 1700, 1800, 1900, 2000, 2100, 2200 discussed below. For example, the data analysis module 440 may analyze the number of clicks on an ad and/or the number of clicks of the information components of the ad to obtain an analysis result. The data analysis module 440 (or the generation module 410) may rank this advertisement template by comparing its score with other advertisement templates. Alternatively or additionally, the data analysis module 440 may obtain an analysis result by analyzing the number of impressions of the ad and/or the number of impressions of the information components of the ad. Alternatively or additionally, the data analysis module 440 may analyze the conversion rate of the ad and the conversion rate of the information components of the ad. The data analysis module 440 may also determine a score of the advertisement template based on which the ad is generated according to the analysis result.” Xie discloses the concept of tracking metrics and performing scoring on individual components and further selecting advertisements based on an optimized combination of component scores.)
store or update the first convertibility points corresponding to the message types, and the second convertibility points corresponding to the user IDs, and the third convertibility points corresponding to the objects in the database; (See Xie ¶0147, “In some embodiments, the audit rate auditRate(i), the overall CTR rate ctr(i), the matching rate matchRat(i), the use rate useRate(i), and the freshness rate freshnessRate(i) may be acquired from the storage 150. In some embodiments, the audit rate auditRate(i), the overall CTR rate ctr(i), the matching rate matchRat(i), the use rate useRate(i) and the freshness rate freshnessRate(i) may be updated according to a feedback from the data analysis module 440. In some embodiments, the values of the coefficients (e.g., a, c, m, u, and f) may be adjusted according to the feedback from the data analysis module 440. The generating module 410 (e.g., the determination unit) may determine scores for a plurality of advertisement templates according to the factors and the coefficients.” Xie discloses the concept of storing and updating scores as new information is collected.)
Although the combination of Xie and Lin discloses the above-enclosed invention, the combination fails to explicitly disclose storing the scores corresponding to the user identifier.
However Tumulty as shown, which talks about prioritizing calls, teaches the concept of performing scoring on an individual basis and storing said scores.
(See Tumulty ¶0033, “Next, computing platform 300 computes a customer prioritization score based on the customer information, if a predetermined score for the customer is not found in prioritization information 520, stored in database 500 (S.60), then a new customer prioritization score is computed. Computing platform 300 may compute the customer prioritization score using several techniques. In one implementation, for example, a table stored in database 500 may include predetermined scores, each associated with various factors describing a customer's likelihood to purchase and an expected value of a purchase. For example, the table may define a prioritization score for a customer who owns a credit card and wishes to purchase a cellular service plan. One skilled in the art will appreciate that other known statistical and numerical modeling techniques may be used to accomplish this step including regression analyses, Boolean logic, statistical hypothesis testing logic, or decision trees. Upon receiving the customer information, computing platform 300 then searches for the table entries corresponding to each of the various factors describing the customer's likelihood to purchase and the expected value of the purchase, and then outputs the corresponding predetermined prioritization score. The computed scores are then associated with the particular customer and are placed in prioritization score database 530. One skilled in the art will appreciate that where predetermined customer prioritization scores are already stored in database 500 (e.g., in the above example) there may not be a need to compute the score again.” Tumulty teaches the concept of storing score data in association with specific user identifiers.)
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Tumulty with the combination of Xie and Lin. As shown, the combination discloses the concept of determine different scores including a first template specific score and a second user specific score. Tumulty further teaches the concept of storing score information in association with specific users. Tumulty teaches this concept such that score information is quickly and easily accessible and does not require computing the score each time. Thus it would have obvious to one of ordinary skill in the art at the time of the invention to have utilized the teaching of Tumulty such that scores can be quickly and easily accessed from prior computation, thereby conserving computer resources. 
when one of the user terminals accesses through one of the user IDs to the network server, 
determine whether a second convertibility point corresponding to the one of the user IDs accessing to the network server is higher than a threshold value, 
select one from the one group of the first message types based on the first convertibility points corresponding to the plurality of message types and include the candidate objects selected based on the third convertibility points corresponding to the objects in a layout of the one selected from the one group of the first message types based on the first convertibility points corresponding to the plurality of message types if the second convertibility point corresponding to the one of the user IDs accessing to the network server is higher than the threshold value, and 
select one from the another group of the second message types different from the one group the first message types based on the first convertibility points corresponding to the plurality of message types and include the candidate objects selected based on the third convertibility points corresponding to the objects in a layout of the one selected from the another group of the first message types based on the first convertibility points corresponding to the plurality of message types if the second convertibility point corresponding to the one of the user IDs accessing to the network server is equal to or lower than the threshold value; and 
provide the selected one of the message types having the layout including the one or more objects to the one of the user terminals which accesses through the one of the user IDs to the network server.
(See Lin ¶0061, “As described above, if the expected activity score is more than a threshold, a first type of content (e.g., action-soliciting content) can be served to the user/device. As another example, if the expected activity score is less than the threshold, a second type of content (e.g., informative content) can be served to the user in response to the request. For example, for users that may not be likely to interact with content, content that is informative can be served rather than content which solicits a direct response from the user/device. A user/device that has a low expected activity score may, for example, be less likely to interact with content items due to, for example, not wanting to make purchases online. Displaying informative content to such a user/device can increase a likelihood that the user is interested in and interacts with such content.” Lin teaches the concept of determining if a user specific score meets a threshold, and selecting/presenting a content item type to the user based on the determination. See also Xie ¶0149, “In some embodiments, the rank of the plurality of advertisement templates may be updated based on an analysis result determined by the data analysis module 440. The analysis result may be determined according to the processes 1700, 1800, 1900, 2000, 2100, 2200 discussed below. For example, the data analysis module 440 may analyze the number of clicks on an ad and/or the number of clicks of the information components of the ad to obtain an analysis result. The data analysis module 440 (or the generation module 410) may rank this advertisement template by comparing its score with other advertisement templates. Alternatively or additionally, the data analysis module 440 may obtain an analysis result by analyzing the number of impressions of the ad and/or the number of impressions of the information components of the ad. Alternatively or additionally, the data analysis module 440 may analyze the conversion rate of the ad and the conversion rate of the information components of the ad. The data analysis module 440 may also determine a score of the advertisement template based on which the ad is generated according to the analysis result.” Xie discloses the concept advertisements to be based on components selected based on the score of the components.)
As per claim 2:
The network server of claim 1, wherein the processor is configured to: 
score the second convertibility points corresponding to the user IDs, respectively, according to comparison between the actions of the user terminals on the web pages and the predetermined user event stored in the database, and (See Lin ¶0051, “In response to a request for content, the content management system 302 can determine an expected activity score associated with the user/user device that made the request. The expected activity score can indicate a level of activity (or inactivity) of a user/device with regard to interaction (e.g., clicks, conversions, and other interactions) with content items that have been previously presented to the user/device by the content management system 302 in a context that is the same or similar to the context of the request. In some implementations, the expected activity score can be determined based on a number of interactions by the user/device versus a number of opportunities for interaction in a time period. That is, the expected activity score can be a historical activity score. The time period can be a recent time period (e.g., the past week) or a longer time period (e.g., the past year). In some implementations, both a recent expected activity score and an expected activity score based on a longer time period can be determined.” Lin teaches the score to be based on tracking predetermined activities.)
select the one of the plurality of message types for the one of the user IDs according to comparison between a predetermined threshold value and the one of the second convertibility points corresponding to the one of the user IDs. (See Lin ¶0061, “As described above, if the expected activity score is more than a threshold, a first type of content (e.g., action-soliciting content) can be served to the user/device. As another example, if the expected activity score is less than the threshold, a second type of content (e.g., informative content) can be served to the user in response to the request. For example, for users that may not be likely to interact with content, content that is informative can be served rather than content which solicits a direct response from the user/device. A user/device that has a low expected activity score may, for example, be less likely to interact with content items due to, for example, not wanting to make purchases online. Displaying informative content to such a user/device can increase a likelihood that the user is interested in and interacts with such content.” Lin teaches the concept of selecting/presenting a content item type to the user based on the second score.)
As per claim 3:
The network server of claim 1, wherein the plurality of message types comprise different texts. (See Xie ¶0111, “The generating module 410 may generate a plurality of ads. An ad may include a plurality of advertisement elements. In some embodiments, an advertisement element may relate to a logo, a product, a model, a copywrite, a button, a background, an ornament, an industry classification, an industry subclassification, a business name, or the like, or a combination thereof. Merely by way of example, for an ad of a lipstick, the ad may include four advertisement elements relating to logos, products, copywrite, and/or models. The advertisement element may include a plurality of images. It should be noted that an image is merely a material (also referred to as information component) of the advertisement element and is not intended to be limiting. The information component may include other suitable forms, for example, a text, a video. For example, for an advertisement element relating to products, the advertisement element may include one or more images of the products. More particularly, for example, the advertisement element may include four images of the products including an image of product A, an image of product B, an image of product C, and an image of product D.” Xie discloses the template to be populated using a plurality of elements including different text elements.)
As per claim 6:
The network server of claim 1, wherein the third convertibility points indicate indexes correlating the actions of the user terminals to the plurality of message types.
(See Xie ¶0150, “In 704, the generating module 410 (e.g., the determination unit) may determine one or more advertisement templates based on the plurality of advertisement templates, the demand quantity, and the ranking. In some embodiments, the generating module 410 (e.g., the determination unit) may select the demand quantity of advertisement templates from the plurality of advertisement templates based on the ranking. For example, the demand quantity of the advertisement template is 8, and the generating module 410 may select 8 advertisement templates with the 8 top ranking from the plurality of advertisement templates. The generating module 410 may determine the 8 advertisement templates with the 8 top ranking with respect to the ad generation request.” Xie discloses the concept of providing multiple templates and generating different scores for each template based on the received response for each template.)
As per claim 7:
The network server of claim 1, wherein the processor is configured to select one of the message types having a highest first convertibility point among the one group of the first message types as the one of the plurality of message types, when the second convertibility point of the one of the user IDs is higher than the threshold value. (See Xie ¶0150, “In 704, the generating module 410 (e.g., the determination unit) may determine one or more advertisement templates based on the plurality of advertisement templates, the demand quantity, and the ranking. In some embodiments, the generating module 410 (e.g., the determination unit) may select the demand quantity of advertisement templates from the plurality of advertisement templates based on the ranking. For example, the demand quantity of the advertisement template is 8, and the generating module 410 may select 8 advertisement templates with the 8 top ranking from the plurality of advertisement templates. The generating module 410 may determine the 8 advertisement templates with the 8 top ranking with respect to the ad generation request.” Xie discloses the concept of selecting a template with the highest first template score.)
As per claim 8:
The network server of claim 6, wherein the processor is configured to select one of the message types having a highest third convertibility point as the one of the plurality of message types, when the first convertibility point of the one of the user IDs is equal to or lower than a threshold value. (See Xie ¶0150, “In 704, the generating module 410 (e.g., the determination unit) may determine one or more advertisement templates based on the plurality of advertisement templates, the demand quantity, and the ranking. In some embodiments, the generating module 410 (e.g., the determination unit) may select the demand quantity of advertisement templates from the plurality of advertisement templates based on the ranking. For example, the demand quantity of the advertisement template is 8, and the generating module 410 may select 8 advertisement templates with the 8 top ranking from the plurality of advertisement templates. The generating module 410 may determine the 8 advertisement templates with the 8 top ranking with respect to the ad generation request.” Xie discloses the concept of selecting a template with the highest score. See also Xie ¶0149, “In some embodiments, the rank of the plurality of advertisement templates may be updated based on an analysis result determined by the data analysis module 440. The analysis result may be determined according to the processes 1700, 1800, 1900, 2000, 2100, 2200 discussed below. For example, the data analysis module 440 may analyze the number of clicks on an ad and/or the number of clicks of the information components of the ad to obtain an analysis result. The data analysis module 440 (or the generation module 410) may rank this advertisement template by comparing its score with other advertisement templates. Alternatively or additionally, the data analysis module 440 may obtain an analysis result by analyzing the number of impressions of the ad and/or the number of impressions of the information components of the ad. Alternatively or additionally, the data analysis module 440 may analyze the conversion rate of the ad and the conversion rate of the information components of the ad. The data analysis module 440 may also determine a score of the advertisement template based on which the ad is generated according to the analysis result.” Xie discloses the concept of tracking metrics and performing scoring on individual components and further selecting advertisements based on an optimized combination of component scores.)
As per claim 9:
A method for providing web pages to user terminals which access through user identifications (user IDs) to a network server, the method comprising: 
storing objects associated with products on sale in a database; (See Xie ¶0131, “In 601, the generating module 410 (e.g., the access unit in the generating module 410) may access a database including a plurality of advertisement elements. In some embodiments, the generating module 410 (e.g., the access unit) may access the database and data stored in the storage 150. The advertisement elements may include at least one category of a plurality of information components. The advertisement element may include a company logo, a company name, industry, a product, a model, a copywrite, a trademark, a celebrity, or the like, or any combination thereof. In some embodiments, each advertisement element may include at least one information component. The information component may include an image, a word, a phrase, a sentence, a video, audio, or the like, or any combination thereof. The image may include a portrait image, an animal image, a scene image, a button image, or the like, or any combination thereof. The word may include a company name, a product name, a copywrite, or the like, or any combination thereof. The video may include a product video, a service video, or the like, or any combination thereof. A plurality of logo images of one or more companies may be classified as an advertisement element of company logo and stored in the database. A plurality of product images may be classified as an advertisement element of a product and stored in the database. In some embodiments, generating module 410 may update the database after generating an ad.” Xie discloses the server to include storage for advertisement objects associated with products.)
storing a plurality of message types having different graphic interfaces in the database, wherein each of the message types has a layout including one or more of the objects associated with products on sale, and the plurality of message types include one group of first message types, and another group of second message types different from the one group of the first message types; (See Xie ¶0132, “In 602, the generating module 410 (e.g., the access unit) may access a plurality of advertisement templates. An advertisement template may include at least one advertisement region. In some embodiments, each advertisement region may correspond to an advertisement element. For example, the advertisement template may include three advertisement regions, which may correspond to a company logo, a product and a copywrite, respectively. In some embodiments, each advertisement region may be associated with more than one advertisement element. For example, the advertisement template may include two advertisement regions, the first advertisement region be corresponding to a company logo and/or a model, and the second advertisement region be corresponding to industry, a company name, and/or a model. In some embodiments, the advertisement element corresponding to different regions may be the same or different. For example, an advertisement template may include four regions. One region may correspond to a company logo. One region may correspond to a celebrity. The other two regions may correspond to a product.” Xie discloses storing and accessing a plurality of templates, wherein the templates includes objects associated with the products, including having different groups of templates different from each other such as 2 object templates and 4 object templates.)
providing the user terminals with the web pages including at least one of the objects associated with products on sale; (See Xie ¶0124, “In 502, the dispatch module 420 may dispatch the generated ads to one or more user terminals. The one or more user terminals may display the ads received on one or more channels. The one or more channels refer to mediums displaying the plurality of ads, for example, Facebook, Weibo, and Twitter. In some embodiments, the plurality of ads may be shown at the user terminals in a given period. The period may be set automatically by, for example, by the dispatch module 420, or manually by an operator of the dispatch module 420. The period may be set falling in a specific period, for example, from 14:00 p.m. to 18:00 p.m. The period may be one hour, two hours, or any suitable ranges.” See also Xie ¶0217, “In 1301, the dispatch module 420 may receive a request for displaying an ad at a user terminal. In some embodiments, the request may be an electrical signal transmitted from the user terminal via, for example, the network 120. The user terminal may include a mobile phone, a personal digital assistance (PDA), a gaming device, a navigation device, a point of sale (POS) device, a laptop, a tablet computer, a desktop, or the like, or any combination thereof. The transmission may be wired or wireless. The electrical signal may be generated by the user terminal in response to opening a web page by a user. The web page may be a landing page designated by a company. When the landing page is opened, a script code embedded in the landing page may direct the user terminal to generate the electrical signal. Exemplary script code may include asp code, PHP code, asp.net code, javascript code, jquery code, VBScript code, dos code, etc. For example, a user may click an icon on a display of the user terminal to open a web page. The web page may have an ad slot at a corner of the web page. The codes embedded in the page may direct the user terminal to generate the request signal.” Xie discloses providing web page content to the user terminal.)
scoring first convertibility points corresponding to the plurality of message types, respectively, by tracking actions of the user terminals on the provided web pages; (See Xie ¶0146, “In 702, the generating module 410 (e.g., the determination unit) may determine scores for the plurality of advertisement templates. Each advertisement template may have a score. In some embodiments, for an advertisement template, the generating module 410 (e.g., the determination unit) may determine the score for the advertisement template according to Equation (3): Score(i)=a*auditRate(i)+c*ctr(i)+m*matchRat(i)+u*useRate(i)+f*freshnessRate(i)   (3),wherein i represents an advertisement template i in the plurality of advertisement templates, Score(i) represents a score of the advertisement template I, and auditRate(i) represents an audit rate of the advertisement template i. For example, the advertisement template i generates 100 ads and there are 95 ads are audited to be dispatched. The audit rate auditRate(i) is 0.95. ctr(i) represents an overall click-through rate (CTR rate) of the advertisement template i.” Xie discloses the concept of determining a score for the templates based on tracking user actions.)
Although Xie discloses the above-enclosed invention, Xie fails to explicitly disclose determining a score for each specific user.
However Lin as shown, which talks about expected user activity, teaches the concept of scoring content based on expected user response/activity.
scoring second convertibility points corresponding to the user IDs, respectively, according to the actions of the user terminals on the web pages, wherein the second convertibility points indicate indexes correlating the actions of the user terminals to a predetermined user event associated with the product on sale; (See Lin ¶0019, “An expected activity score can be determined for the user based at least in part on one or more criteria associated with a context of presenting the resource to the user. For example, the expected activity score can be determined based on one or more of subject matter related to the resource, the time of the request, or the location of the request. If the expected activity score for the user is at or above a predefined level, a first type of content can be served to the user in response to the request. For example, action-soliciting content, such as a click-to-convert advertisement (as opposed to informational content) can be served to the user since the expected activity score being above the threshold indicates a likelihood that the user may interact with the action-soliciting content. In some implementations, an expected activity score can be calculated with reference to a particular content item, a particular user, a particular resource, or particular subject matter. Other variants are possible.” Lin teaches the concept of determining a conversion score based on historical actions for a particular user.)
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Lin with the invention of Xie. As shown, Xie discloses the concept of utilizing scores for multiple templates to determine an optimized advertisement generation/selection for a particular availability. Lin further teaches the concept of optimizing the generation/selection process by accounting for individual user information and predicting the individual user’s level of interest/engagement. Lin teaches this concept to further allow for optimization of content generation/selection including the concept of further customizing/tailoring content for individual users (See Lin ¶0010). Thus it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Lin to further optimize the generation/selection of content to further provide a tailored/customized user experience.
scoring third convertibility points corresponding to the objects, respectively, according to the actions of the user terminals, wherein the third convertibility points indicate indexes correlating the actions of the user terminals to the objects; (See Xie ¶0291, “In some embodiments, the data analysis module 440 may analyze the copywrite included in the plurality of ads. For example, the data analysis module 440 may analyze keywords included in the copywrite. In some embodiments, the generation module may generate new ad template and/or new ad based, at least in part, on the analysis result. For example, the data analysis module 440 may generate an analysis result for the first plurality of advertisements. The analysis result may include the click-through rate, the number of impressions, or the conversion rate of the plurality of ads (and/or of the information component of the first plurality of ads). The generation module 410 may generate a plurality of new ads based, at least in part, on a result of the analysis of the at least one of the click-through rate, the number of impressions, or the conversion rate of the first plurality of ads. For example, the generation module 410 may be more likely to select an advertisement element having a high ranking of the click-through rate (after being updated) among the advertisement elements to be inserted into a new ad. In some embodiments, the data analysis module 440 may analyze the number of impressions of each of the plurality of ads and the number of impressions of the information components to obtain the analysis result. The data analysis module 440 may analyze the conversion rate of each of the plurality of ads and the conversion rate of each of the information components to obtain the analysis result. The plurality of ads may be generated according to the process 600, process 700, process 800, process 900, process 1000, process 1100, or a combination of thereof, but with the updated scores of the ads, information components, advertisement templates, images, which are determined by the data analysis module 440 as described elsewhere in this disclosure.” Xie discloses the concept of scoring the advertisement components based on user interaction.)
selecting one or more candidate objects among the objects according to the third convertibility points corresponding to the objects; (See Xie ¶0149, “In some embodiments, the rank of the plurality of advertisement templates may be updated based on an analysis result determined by the data analysis module 440. The analysis result may be determined according to the processes 1700, 1800, 1900, 2000, 2100, 2200 discussed below. For example, the data analysis module 440 may analyze the number of clicks on an ad and/or the number of clicks of the information components of the ad to obtain an analysis result. The data analysis module 440 (or the generation module 410) may rank this advertisement template by comparing its score with other advertisement templates. Alternatively or additionally, the data analysis module 440 may obtain an analysis result by analyzing the number of impressions of the ad and/or the number of impressions of the information components of the ad. Alternatively or additionally, the data analysis module 440 may analyze the conversion rate of the ad and the conversion rate of the information components of the ad. The data analysis module 440 may also determine a score of the advertisement template based on which the ad is generated according to the analysis result.” Xie discloses the concept of tracking metrics and performing scoring on individual components and further selecting advertisements based on an optimized combination of component scores.)
storing or updating the first convertibility points corresponding to the message types, and the second convertibility points corresponding to the user IDs, and the third convertibility points corresponding to the objects in the database; (See Xie ¶0147, “In some embodiments, the audit rate auditRate(i), the overall CTR rate ctr(i), the matching rate matchRat(i), the use rate useRate(i), and the freshness rate freshnessRate(i) may be acquired from the storage 150. In some embodiments, the audit rate auditRate(i), the overall CTR rate ctr(i), the matching rate matchRat(i), the use rate useRate(i) and the freshness rate freshnessRate(i) may be updated according to a feedback from the data analysis module 440. In some embodiments, the values of the coefficients (e.g., a, c, m, u, and f) may be adjusted according to the feedback from the data analysis module 440. The generating module 410 (e.g., the determination unit) may determine scores for a plurality of advertisement templates according to the factors and the coefficients.” Xie discloses the concept of storing and updating scores as new information is collected.)
Although the combination of Xie and Lin discloses the above-enclosed invention, the combination fails to explicitly disclose storing the scores corresponding to the user identifier.
However Tumulty as shown, which talks about prioritizing calls, teaches the concept of performing scoring on an individual basis and storing said scores.
(See Tumulty ¶0033, “Next, computing platform 300 computes a customer prioritization score based on the customer information, if a predetermined score for the customer is not found in prioritization information 520, stored in database 500 (S.60), then a new customer prioritization score is computed. Computing platform 300 may compute the customer prioritization score using several techniques. In one implementation, for example, a table stored in database 500 may include predetermined scores, each associated with various factors describing a customer's likelihood to purchase and an expected value of a purchase. For example, the table may define a prioritization score for a customer who owns a credit card and wishes to purchase a cellular service plan. One skilled in the art will appreciate that other known statistical and numerical modeling techniques may be used to accomplish this step including regression analyses, Boolean logic, statistical hypothesis testing logic, or decision trees. Upon receiving the customer information, computing platform 300 then searches for the table entries corresponding to each of the various factors describing the customer's likelihood to purchase and the expected value of the purchase, and then outputs the corresponding predetermined prioritization score. The computed scores are then associated with the particular customer and are placed in prioritization score database 530. One skilled in the art will appreciate that where predetermined customer prioritization scores are already stored in database 500 (e.g., in the above example) there may not be a need to compute the score again.” Tumulty teaches the concept of storing score data in association with specific user identifiers.)
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Tumulty with the combination of Xie and Lin. As shown, the combination discloses the concept of determine different scores including a first template specific score and a second user specific score. Tumulty further teaches the concept of storing score information in association with specific users. Tumulty teaches this concept such that score information is quickly and easily accessible and does not require computing the score each time. Thus it would have obvious to one of ordinary skill in the art at the time of the invention to have utilized the teaching of Tumulty such that scores can be quickly and easily accessed from prior computation, thereby conserving computer resources. 
when one of the user terminals accesses through one of the user IDs to the network server, determining whether a second convertibility point corresponding to the one of the user IDs accessing to the network server is higher than a threshold value, selecting one from the one group of the first message types based on the first convertibility points corresponding to the plurality of message types and including the candidate objects selected based on the third convertibility points corresponding to the objects in a layout of the one selected from the one group of the first message types based on the first convertibility points corresponding to the plurality of message types if the second convertibility point corresponding to the one of the user IDs accessing to the network server is higher than the threshold value, and selecting one from the another group of the second message types different from the one group the first message types based on the first convertibility points corresponding to the plurality of message types and including the candidate objects selected based on the third convertibility points corresponding to the objects in a layout of the one selected from the another group of the first message types based on the first convertibility points corresponding to the plurality of message types if the second convertibility point corresponding to the one of the user IDs accessing to the network server is equal to or lower than the threshold value; and 
providing the selected one of the message types having the layout including the one or more objects to the one of the user terminals which accesses through the one of the user IDs to the network server.
(See Lin ¶0061, “As described above, if the expected activity score is more than a threshold, a first type of content (e.g., action-soliciting content) can be served to the user/device. As another example, if the expected activity score is less than the threshold, a second type of content (e.g., informative content) can be served to the user in response to the request. For example, for users that may not be likely to interact with content, content that is informative can be served rather than content which solicits a direct response from the user/device. A user/device that has a low expected activity score may, for example, be less likely to interact with content items due to, for example, not wanting to make purchases online. Displaying informative content to such a user/device can increase a likelihood that the user is interested in and interacts with such content.” Lin teaches the concept of determining if a user specific score meets a threshold, and selecting/presenting a content item type to the user based on the determination. See also Xie ¶0149, “In some embodiments, the rank of the plurality of advertisement templates may be updated based on an analysis result determined by the data analysis module 440. The analysis result may be determined according to the processes 1700, 1800, 1900, 2000, 2100, 2200 discussed below. For example, the data analysis module 440 may analyze the number of clicks on an ad and/or the number of clicks of the information components of the ad to obtain an analysis result. The data analysis module 440 (or the generation module 410) may rank this advertisement template by comparing its score with other advertisement templates. Alternatively or additionally, the data analysis module 440 may obtain an analysis result by analyzing the number of impressions of the ad and/or the number of impressions of the information components of the ad. Alternatively or additionally, the data analysis module 440 may analyze the conversion rate of the ad and the conversion rate of the information components of the ad. The data analysis module 440 may also determine a score of the advertisement template based on which the ad is generated according to the analysis result.” Xie discloses the concept advertisements to be based on components selected based on the score of the components.)
As per claim 10:
The method of claim 9, wherein: 
the scoring of the second convertibility points comprises scoring the second  convertibility points corresponding to the user IDs, respectively, according to comparison between the actions of the user terminals on the web pages and the predetermined user event stored in the database, and (See Lin ¶0051, “In response to a request for content, the content management system 302 can determine an expected activity score associated with the user/user device that made the request. The expected activity score can indicate a level of activity (or inactivity) of a user/device with regard to interaction (e.g., clicks, conversions, and other interactions) with content items that have been previously presented to the user/device by the content management system 302 in a context that is the same or similar to the context of the request. In some implementations, the expected activity score can be determined based on a number of interactions by the user/device versus a number of opportunities for interaction in a time period. That is, the expected activity score can be a historical activity score. The time period can be a recent time period (e.g., the past week) or a longer time period (e.g., the past year). In some implementations, both a recent expected activity score and an expected activity score based on a longer time period can be determined.” Lin teaches the score to be based on tracking predetermined activities.)
the selecting of the one of the plurality of message types comprises selecting the one of the plurality of message types for the one of the user IDs according to comparison between a predetermined threshold value and the one of the second convertibility points corresponding to the one of the user IDs. (See Lin ¶0061, “As described above, if the expected activity score is more than a threshold, a first type of content (e.g., action-soliciting content) can be served to the user/device. As another example, if the expected activity score is less than the threshold, a second type of content (e.g., informative content) can be served to the user in response to the request. For example, for users that may not be likely to interact with content, content that is informative can be served rather than content which solicits a direct response from the user/device. A user/device that has a low expected activity score may, for example, be less likely to interact with content items due to, for example, not wanting to make purchases online. Displaying informative content to such a user/device can increase a likelihood that the user is interested in and interacts with such content.” Lin teaches the concept of selecting/presenting a content item type to the user based on the second score.)
As per claim 14:
The method of claim 9, wherein the first convertibility points indicate indexes correlating the actions of the user terminals to the plurality of message types. (See Xie ¶0150, “In 704, the generating module 410 (e.g., the determination unit) may determine one or more advertisement templates based on the plurality of advertisement templates, the demand quantity, and the ranking. In some embodiments, the generating module 410 (e.g., the determination unit) may select the demand quantity of advertisement templates from the plurality of advertisement templates based on the ranking. For example, the demand quantity of the advertisement template is 8, and the generating module 410 may select 8 advertisement templates with the 8 top ranking from the plurality of advertisement templates. The generating module 410 may determine the 8 advertisement templates with the 8 top ranking with respect to the ad generation request.” Xie discloses the concept of providing multiple templates and generating different scores for each template based on the received response for each template.)
As per claim 15:
The method of claim 9, wherein the selecting of the one of the plurality of message types comprises selecting one of the message types having a highest first convertibility point among the other group of the second message types when the second convertibility point of the one of the user IDs is higher than the threshold value. (See Xie ¶0150, “In 704, the generating module 410 (e.g., the determination unit) may determine one or more advertisement templates based on the plurality of advertisement templates, the demand quantity, and the ranking. In some embodiments, the generating module 410 (e.g., the determination unit) may select the demand quantity of advertisement templates from the plurality of advertisement templates based on the ranking. For example, the demand quantity of the advertisement template is 8, and the generating module 410 may select 8 advertisement templates with the 8 top ranking from the plurality of advertisement templates. The generating module 410 may determine the 8 advertisement templates with the 8 top ranking with respect to the ad generation request.” Xie discloses the concept of selecting a template with the highest first template score.)
As per claim 16:
The method of claim 9, wherein the selecting of the one of the plurality of message types comprises selecting one of the message types having a highest first convertibility point among the other group of the second message types when the second convertibility point of the one of the user IDs is equal to or lower than the threshold value. (See Xie ¶0150, “In 704, the generating module 410 (e.g., the determination unit) may determine one or more advertisement templates based on the plurality of advertisement templates, the demand quantity, and the ranking. In some embodiments, the generating module 410 (e.g., the determination unit) may select the demand quantity of advertisement templates from the plurality of advertisement templates based on the ranking. For example, the demand quantity of the advertisement template is 8, and the generating module 410 may select 8 advertisement templates with the 8 top ranking from the plurality of advertisement templates. The generating module 410 may determine the 8 advertisement templates with the 8 top ranking with respect to the ad generation request.” Xie discloses the concept of selecting a template with the highest score. See also Xie ¶0149, “In some embodiments, the rank of the plurality of advertisement templates may be updated based on an analysis result determined by the data analysis module 440. The analysis result may be determined according to the processes 1700, 1800, 1900, 2000, 2100, 2200 discussed below. For example, the data analysis module 440 may analyze the number of clicks on an ad and/or the number of clicks of the information components of the ad to obtain an analysis result. The data analysis module 440 (or the generation module 410) may rank this advertisement template by comparing its score with other advertisement templates. Alternatively or additionally, the data analysis module 440 may obtain an analysis result by analyzing the number of impressions of the ad and/or the number of impressions of the information components of the ad. Alternatively or additionally, the data analysis module 440 may analyze the conversion rate of the ad and the conversion rate of the information components of the ad. The data analysis module 440 may also determine a score of the advertisement template based on which the ad is generated according to the analysis result.” Xie discloses the concept of tracking metrics and performing scoring on individual components and further selecting advertisements based on an optimized combination of component scores.)

Response to Arguments
Applicant's arguments filed 07/13/2022 have been fully considered but they are not persuasive. 
In response to the Applicant’s arguments as directed towards the 35 U.S.C. 103 rejection, the Examiner respectfully disagrees. The Applicant’ asserts the current combination of references fails to teach/suggest the amended limitation. The Examiner notes as discussed above, Xie discloses the concept of calculating scores for individual objects based on the user interactions, and selecting objects for populating a template/layout. As shown, Lin further teaches the concept of selecting different message types based on template/layout scores, wherein Xie discloses utilizing object scores for selecting objects to populate a template/layout. Thus the Examiner asserts the combination of Xie, Lin, and Tumulty discloses the invention as claimed and the rejection has been maintained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Xie et al. (CN 105976203 A), which talks about advertisement generation including scoring of templates and objects within the template.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT M CAO whose telephone number is (571)270-5598. The examiner can normally be reached Monday - Friday 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ILANA SPAR can be reached on (571) 270-7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINCENT M CAO/Primary Examiner, Art Unit 3622